Flood, J.,
— Plaintiff alleges that she was injured on December 10, 1956, as a result of a defect in the sidewalk in front of the McDaniel Public School. From the petition and the supplemental answer of the school district it appears that plaintiff promptly notified the principal of the school, Miss Hood, of the occurrence, who in turn assured plaintiff that she would report the alleged accident to the proper school authorities. Nothing more was done within the six months’ period.
This constitutes no notice whatever to the City of Philadelphia. The petition for leave to institute suit against the city must be denied.
As to the school district it appears to us that notice to the principal of the school involved might well be considered by the average citizen to constitute notice to the school district itself. It is true that we have seen no case which goes so far as to hold notice to a school principal is sufficient notice to the school district. All of the cases to date show either actual knowledge on the part of the officials responsible for defending the action or physical disability on the part of plaintiff excusing the failure to give the required notice. However, no cases that we have seen deny the right to sue in the situation before us.
While there is no evidence of authority for Miss Hood to accept notice on behalf of the school district, *465and we suppose there is no implied authority under the circumstances, yet we do feel that plaintiff’s action was the natural one to take. Upon the principal’s statement that she would report the accident to the proper authorities, plaintiff, in the words of the statute has shown “. . . reasonable excuse for [her] failure to file . . .” the notice.

Order

Rule absolute as to the School District of Philadelphia. Rule discharged as to the City of Philadelphia.